UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 98-60483
                         Summary Calendar

                        DAVID A. BECKETT,

                              Plaintiff-Appellant-Cross-Appellee,

                              VERSUS

                           XEROX CORP.,

                              Defendant-Appellee-Cross-Appellant,


          Appeal from the United States District Court
            for the Southern District of Mississippi
                        (1:97-CV-140-GR)

                          July 30, 1999

Before DAVIS, DUHÉ and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant-Cross-Appellee David A. Beckett appeals

the district court’s grant of summary judgment against him in this

employment discrimination suit. Defendant-Appellee-Cross-Appellant

Xerox Corp. challenges the district court’s decision not to award

costs to Xerox.   On both issues, we affirm the judgment of the
district court.

                                A.

     Beckett was terminated by Xerox for allegedly exposing himself

to a customer’s female employee.       Beckett sued Xerox claiming

breach of contract, intentional infliction of emotional distress,


    *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and   discrimination         under    the    Americans   With    Disabilities       Act

(“ADA”).       The district court granted summary judgment in favor of

Xerox.       Beckett now appeals.

       The district court correctly dismissed Beckett’s claims for

intentional infliction of emotional distress.                     Beckett did not

allege   facts       that    could   constitute      intentional       infliction   of

emotional distress.           The facts he alleges at most constitute a

simple employment dispute and do not come close to the egregious

conduct required for this tort.                   See, e.g., Grayson v. General

Motors Corp., 950 F. Supp. 170, 175 (S. D. Miss. 1996) (“In order

to    prevail    on    a    claim    of   intentional    infliction      of    emotion

distress,       [a    plaintiff]      must       demonstrate    that    the    conduct

complained of evoke[s] outrage or revulsion.”); see also White v.

Walker, 950 F.2d 972, 978 (5th Cir. 1991).                       In addition, the

district court did not abuse its discretion in refusing to permit

Beckett to amend his complaint for a second time when Beckett’s

motion was filed long after the deadline for amending pleadings.

See Fed R. Civ. P. 16.

       The    district      court    also    correctly    granted      Xerox   summary

judgment on Beckett’s ADA claims.                  Beckett presented no evidence

that Xerox discriminated against him on the basis of his alleged

disability of anxiety and depression.                    At the same time, the

evidence clearly demonstrates that Xerox held a good faith belief

that Beckett exposed himself to a female employee of a Xerox

customer.

       Finally, Beckett does not challenge on appeal the district


                                             2
court’s grant of summary judgment on his breach of contract claim.

                                 B.

     A district court’s decision on costs is reviewed under the

abuse of discretion standard.   American States Ins. Co. v. Bailey,

133 F.3d 363, 372 (5th Cir. 1998).    Because Xerox has not convinced

us that the district court abused its discretion in declining to

award costs to Xerox, we will not disturb the district court’s

ruling.



     For the reasons stated above, the judgment of the district

court is



AFFIRMED.




                                 3